Title: To Thomas Jefferson from John Henry Sherburne, 9 April 1825
From: Sherburne, John Henry
To: Jefferson, Thomas


                        Honored Sir
                        Navy Department.
                            9 April 1825.
                        
                    With my most respectful thanks for the papers illustrative of the Life & actions of the Chevalier John Paul Jones with which you were so obliging as to furnish me, I have the satisfaction of informing you that the Work which I have undertaken is nearly Completed. That portion of his achievements whilst he was in the Russian sevice is not amongst the least extraordinary of his eventful career. In one of his letters I observe that he mentions you having a Copy of his journal Containing an account of his operations on the Liman. Such a document would be very invaluable, not only as a guide in writing his Life, but as an historical document serving to correct erroneous impressions; and if it were possible for me to obtain a Copy of it, I should be extremely thankful. Of the exact time and particulars of his death & interment, I have, as yet, been unable to obtain, authentic information. From a Conversation with  General Lafayette on the subject, I infer that he died at Paris some time in the year 1792; and in a note to Tooke’s Life of Catharine 2d it is stated, that he was attended to the grave by a deputation from the National Convention.I have supposed that the richness & strength of your memory in relation to the events of that period might enable you to inform me of the Circumstances and precise period of the Chevalier’s decease, or to direct me where I may find them recorded. He appears to have looked up to you as a patron, when living, and his memory would seem naturally to claim at your hands a friendly recollection now that he is in the tomb. Every thing pertinent to the work, in the Department of State has already been procured.You will, I trust, pardon the liberty I take & believe me to be.With profound esteem and veneration, Sir,Your most Obedient Servant,
                        John Henry SherburneRegister U.S. Navy—Glory; immortal Glory was his goal,On which he fixt his fond unerring Eye;It nerv’d his arm; It warm’d his inmost Soul—It taught him how to live—& how to die—